1    EVA PATERSON (SBN: 67081)
     MONA TAWATAO (SBN: 128779)
2    ALEXANDRA SANTA ANA (SBN: 317852)
     Equal Justice Society
3
     1939 Harrison Street, Suite 818
4    Oakland, California 94612
     Telephone: (415) 288-8700
5    Facsimile: (510) 338-3030
     Email: epaterson@equaljusticesociety.org
6           mtawatao@equaljusticesociety.org
7           ASantaAna@equaljusticesociety.org

8    MELINDA BIRD (SBN: 102236)
     Disability Rights California
9    350 S. Bixel Street, Suite 290
     Los Angeles, California 90017
10
     Telephone: (213) 213-8000
11   Facsimile: (213) 213-8001
     Email: melinda.bird@disabilityrightsca.org
12
     ATTORNEYS FOR PLAINTIFFS
13   (Additional Attorneys Listed on Final Page)
14
                                 UNITED STATES DISTRICT COURT
15
                                EASTERN DISTRICT OF CALIFORNIA
16
      BLACK PARALLEL SCHOOL BOARD; S.A., by and                Case No. 2:19-cv-01768-TLN-KJN
17    through his Next Friend, AMY A.; K.E., by and through
      his Next Friend, JENNIFER E.; C.S., by and through his
18    General Guardian, SAMUEL S.; on behalf of themselves     NOTICE OF JOINT MOTION AND
                                                               JOINT MOTION FOR FURTHER
      and all others similarly situated,
19                                                             EXTENSION OF STAY OF
                                                               LITIGATION; AND ORDER
20                           Plaintiffs,

21    v.                                                       Judge:          Hon. Troy L. Nunley
                                                               Courtroom:      7
22    SACRAMENTO CITY UNIFIED SCHOOL DISTRICT;                 Action Filed:   September 5, 2019
23    JORGE A. AGUILAR, Superintendent for Sacramento
      City Unified School District; CHRISTINE A. BAETA,        NO ARGUMENT OR APPEARANCE
24    Chief Academic Officer for the Sacramento City Unified   NECESSARY UNLESS SPECIFICALLY
      School District; JESSIE RYAN, DARREL WOO,                REQUIRED BY COURT
25    MICHAEL MINNICK, LISA MURAWSKI, LETICIA
      GARCIA, CHRISTINA PRITCHETT, and MAI VANG,
26    members of the Sacramento City Unified School District
27    Board of Education; THE BOARD OF EDUCATION OF
      SACRAMENTO CITY UNIFIED SCHOOL DISTRICT,
28
                            Defendants.


     Not. & Joint Mot. For Further Extension of Stay of Litigation & Proposed Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
1            NOTICE OF JOINT MOTION AND MOTION TO FURTHER EXTEND THE STAY
2            TO THE HONORABLE COURT:
3            PLEASE TAKE NOTICE Plaintiffs Black Parallel School Board as well as S.A., K.E., and
4    C.S. (“Plaintiffs”), by and through their guardians, and Defendants Sacramento City Unified School
5    District, et al. (the “District”) (collectively with Plaintiffs, “Parties”), through their respective
6    counsel of record, hereby jointly move this Court for an extension of the stay of this litigation for an
7    additional four months so that the experts engaged by the District pursuant to the Structured
8    Negotiations Agreement (“Agreement”) may complete their work and the Parties may engage in
9    agreed-upon structured settlement negotiations, as set forth below.
10           As the Parties jointly move for the requested stay and agree on the propriety and scope of
11   same, the Parties do not believe argument or appearance is necessary for the Court to consider the
12   requested further stay, but are prepared to appear if the Court so orders.
13                                              STATEMENT OF FACTS
14           The Parties hereby stipulate to the following facts:
15       1. Plaintiffs filed their Complaint and initiated the instant action on September 5, 2019. (ECF
16           No. 1).
17       2. Plaintiffs served the District with its Complaint on September 10, 2019, and filed the related
18           Proof of Service on October 17, 2019. (ECF No. 7).
19       3. Shortly after Plaintiffs’ service of the Complaint, the Parties engaged in communications to
20           negotiate requesting a stay of this litigation for a designated period of time to allow the
21           Parties to participate in good faith negotiations toward a potential global resolution of this
22           action, thereby preserving the Parties’ and the Court’s time and resources.
23       4. On December 19, 2019, the Parties entered into a Structured Negotiations Agreement
24           (“Agreement”). (See ECF No. 24 at 9-23). The Parties also filed a joint motion for a stay of
25           litigation for the Parties to engage in agreed-upon structured settlement negotiations and
26           sought Court approval of same, which the Court ordered and approved on December 20,
27           2019. (ECF No. 25).
28       5. The Court’s Order required the Parties to submit status reports every 90 days during the

     Not. & Joint Mot. For Further Extension of Stay of Litigation & Proposed Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
                                                2
1           period of the stay. (ECF No. 25). The Parties filed the First Joint Status Report in April
2           2020 and the Second Joint Status Report in July 2020. (See ECF Nos. 28, 31). The Parties
3           reported in the First and Second Joint Status Reports that a number of interim measures
4           and/or actions under the Agreement had been completed. (ECF Nos. 28 at 3-5, 31 at 2-4).
5           Additionally, in the Second Joint Status Report, the Parties reported that the District had
6           executed contracts to hire three neutral, third-party subject matter experts – Dr. Jeffrey
7           Sprague, Dr. Nancy Dome, and Dr. Jean Gonsier-Gerdin (collectively, “Experts”). (ECF No.
8           31 at 3). The Parties further reported that they were working collaboratively with the Experts
9           to finalize the “Experts’ Evaluation Plan” (“Plan”). (ECF No. 31 at 3). The Plan identified
10          the Experts’ specific steps and work necessary to guide the Experts in their review and
11          analysis of the District under the Agreement. (ECF No. 31 at 3).
12      6. On July 10, 2020, the Parties filed a joint motion to extend the stay for six months to allow
13          the Parties time to complete the activities described in the Agreement, including but not
14          limited to, providing time to the Experts to evaluate the District’s programs, policies and
15          services and make recommendations that would inform potential resolution of this matter.
16          (ECF No. 33). The Court granted the Parties’ joint motion on July 14, 2020. (ECF No. 34).
17      7. The Court’s Order required the Parties to submit a status report thirty days from the date of
18          the Court’s Order, a second status report 45 days after the first status report, and a third status
19          report 60 days after the second status report during the extended period of the stay. (ECF
20          No. 34). Accordingly, the Parties filed a Third Joint Status Report on August 13, 2020; a
21          Fourth Joint Status Report on September 28, 2020; and a Fifth Joint Status Report on
22          November 30, 2020. (ECF Nos. 36, 37, and 38).
23      8. On January 6, 2021, the Parties filed another joint motion to extend the stay by an additional
24          five months to enable the Parties to continue to engage in structured settlement negotiations
25          and allow the Experts to complete their assessment of the District. (ECF No. 39). The Court
26          granted the Parties’ joint motion on January 8, 2021 and also ordered the Parties to file a
27          status report 75 days later and every 75 days thereafter during the duration of the extended
28          stay. (ECF No. 40). Accordingly, the Parties filed a Sixth Joint Status Report on March 23,

     Not. & Joint Mot. For Further Extension of Stay of Litigation & Proposed Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
                                                3
1           2021. The Parties submit a Seventh Joint Status Report herewith.
2       9. In the Third, Fourth, Fifth, and Sixth Joint Status Reports, along with the Parties’ Seventh
3           Joint Status Report, submitted herewith, the Parties provided the Court with updates
4           regarding the Parties’ implementation of the Agreement. (See ECF Nos. 36, 37, 38). First,
5           the Parties reported that they were working in collaboration with the Experts and Dr. Elliott
6           to finalize the Plan. (See ECF Nos. 36 at 2-3, 37 at 3, 38 at 3). In the Fifth Joint Status
7           Report, the Parties reported that the Experts were close to finalizing the Plan and had made
8           an initial request to the District for documents and data sources, including but not limited to
9           specific District policies and procedures, to begin their review of the District. (ECF No. 38
10          at 3). In the Sixth Joint Status Report, the Parties reported that the Experts had completed
11          and executed an Evaluation Plan to complete the steps set out in the Scope of Work. (See
12          ECF No. 41). Additionally, in the Third, Fourth, Fifth, and Sixth Joint Status Reports, the
13          Parties reported that they had exchanged various proposals regarding additions and/or
14          modifications to interim measures in the Agreement. (ECF Nos. 36 at 3, 37 at 4, 38 at 3).
15          The Parties also reported that various factors, including but not limited to the COVID-19
16          pandemic, had delayed the Experts’ commencement and completion of their work under the
17          Agreement. (See ECF Nos. 37 at 3, 38 at 3). As a result, the Parties anticipated finalizing
18          and executing a side agreement to extend the date by which the Experts must finalize their
19          work under the Agreement. (See ECF Nos. 37 at 3, 38 at 3). The Parties executed this side
20          agreement on March 26, 2021.
21
22          As is reported in the Parties’ Seventh Joint Status Report, since the execution of the side
23   agreement, the Experts have informed the Parties that more time is needed to complete their Report.
24   Pursuant to the Agreement, the Parties seek this Court’s approval of a further stay of this litigation to
25   afford the Parties additional time to complete the activities described with regard to and in the
26   Agreement including, but not limited to, extending the time for the Experts to finish evaluating the
27   District’s programs, policies, and services and to complete a report with recommendations that will
28   inform potential resolution of this matter.

     Not. & Joint Mot. For Further Extension of Stay of Litigation & Proposed Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
                                                4
1                                               GOVERNING LAW
2              This Court “has broad discretion to stay proceedings as an incident to its power to control its
3    own docket.” Clinton v. Jones, 520 U.S. 681, 706-07 (1997) (citing Landis v. N. Am. Co., 299 U.S.
4    248) (1936)). In fact,
5              [T]he power to stay proceedings is incidental to the power inherent in every court to
               control the disposition of the causes on its docket with economy of time and effort for
6              itself, for counsel, and for litigants. How this can best be done calls for the exercise of
7              judgment, which must weigh competing interests and maintain an even balance.

8    Landis, 299 U.S. at 254-55.

9              Correspondingly, as this Court has recognized, “[c]ourts have applied their discretionary

10   authority to grant stays because it appeared that settlement discussions between the parties might

11   prove fruitful.” Johnson v. Village, Case No. 2:15-cv-02299-TLN-KJN, 2016 WL 1720710, at *6

12   (E.D. Cal. Apr. 29, 2016) (citing EEOC v. Canadian Indem. Co., 407 F. Supp. 1366, 1368 (C.D. Cal.

13   1976)).

14                                                 REQUEST FOR STAY

15             As outlined above, the Parties have successfully negotiated an agreed-upon structure for

16   settlement discussions between the Parties, in the hope of reaching a global resolution of this matter

17   without the need for protracted litigation. The Parties now jointly move and request that this Court

18   further stay this matter for four more months so that the Parties may engage in the activities agreed-

19   upon and outlined in the Agreement.

20             Good cause exists to grant the Parties’ joint motion. As noted above, the Experts’ full

21   commencement of work under the Agreement was delayed due to various factors, including but not

22   limited to the COVID-19 pandemic. (See ECF Nos. 37 at 3, 38 at 3). As a result of this delay, the

23   Experts were not able to complete their work under the Agreement by January 2021 and need

24   additional time to complete their work under the Agreement.

25             Moreover, the Parties believe that a stay is justified because it will: (1) promote judicious use

26   of the Parties’ and Court’s time and resources; and (2) offer the opportunity for speedy resolution

27   and relief without protracted litigation, which is particularly critical where, as here, certain Plaintiffs

28   are children and Defendants are governmental entities or officials. Given the Parties’ negotiations to

     Not. & Joint Mot. For Further Extension of Stay of Litigation & Proposed Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
                                                5
1    date, the Parties believe that a negotiated global resolution of this matter is viable, if given time to
2    engage in the activities necessary to reach such a resolution. The Parties also agree that these
3    activities would be significantly hindered if the Parties also had to engage in simultaneous motion
4    and discovery practice.
5           This stay will also allow the Court to have continuing oversight over the matter at hand. The
6    Parties agree to keep the Court apprised of their progress by filing joint status reports every 75 days,
7    to be counted from the day the Court grants the requested further stay.
8           Pursuant to the terms of the Agreement, any Party may withdraw from settlement
9    negotiations with sufficient advance written notice. If that occurs, the Parties will inform the Court
10   so that the Court may lift the stay accordingly.
11
12                                               CONCLUSION
13          Based upon the foregoing, the Parties respectfully move the Court to enter an order:
14      (1) Staying this litigation for all purposes for four more months, including temporarily excusing
15          the Parties from complying with this Court’s Initial Pretrial Scheduling Order (ECF No. 4),
16          so that the Parties can focus on and engage in structured settlement negotiations;
17      (2) Extending the time for Defendants to respond to Plaintiffs’ Complaint until 30 days after the
18          stay is lifted upon order of this Court, should negotiations be unsuccessful or terminated by
19          the Parties; and
20      (3) Allowing the Parties to file a joint status report that will permit the Parties to update the Court
21          on the progress of settlement efforts 75 days after the entry of an order granting this joint
22          motion, and then scheduling a further report every 75 days thereafter during the requested
23          stay.
24
25
26
27
28

     Not. & Joint Mot. For Further Extension of Stay of Litigation & Proposed Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
                                                6
1    DATED: June 1, 2021                     Respectfully submitted,
2
                                             EQUAL JUSTICE SOCIETY
3
4
                                             /s/ Alexandra Santa Ana (as authorized on June 1, 2021)
5                                            ALEXANDRA SANTA ANA
                                             Attorneys for Plaintiffs
6
7
                                             DISABILITY RIGHTS CALIFORNIA
8
9                                            /s/ Ramaah Sadasivam (as authorized on June 1, 2021)
                                             RAMAAH SADASIVAM
10
                                             Attorneys for Plaintiffs
11
12                                           NATIONAL CENTER FOR YOUTH LAW
13
14                                           /s/ Michael Harris (as authorized on June 1, 2021)
                                             MICHAEL HARRIS
15                                           Attorneys for Plaintiffs
16
17                                           WESTERN CENTER ON LAW AND POVERTY

18
                                             /s/ Antionette Dozier (as authorized on June 1, 2021)
19                                           ANTIONETTE DOZIER
                                             Attorneys for Plaintiffs
20
21
22   DATED: June 1, 2021                     Respectfully submitted,

23
                                             LOZANO SMITH
24
25                                           /s/ Sloan Simmons (as authorized on May 28, 2021)
                                             SLOAN SIMMONS
26                                           Attorneys for Defendant
27
28

     Not. & Joint Mot. For Further Extension of Stay of Litigation & Proposed Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
                                                7
1    ADDITIONAL ATTORNEYS FOR PLAINTIFFS (cont’d. from first page)
2    RAMAAH SADASIVAM (SBN: 267156)
3    BRIDGET CLAYCOMB (SBN: 312001)
     LAUREN LYSTRUP (SBN: 326849)
4    Disability Rights California
     1000 Broadway, Suite 395
5    Oakland, California 94612
     Telephone: (510) 267-1200
6
     Facsimile: (510) 267-1201
7    Email: ramaah.sadasivam@disabilityrightsca.org
            bridget.claycomb@disabilityrightsca.org
8           lauren.lystrup@disabilityrightsca.org
9    MICHAEL HARRIS (SBN: 118234)
10   ATASI UPPAL (SBN: 330716)
     National Center for Youth Law
11   1212 Broadway, Suite 600
     Oakland, California 94612
12
     Telephone: (510) 835-8098
13   Facsimile: (410) 835-8099
     Email: mharris@youthlaw.org
14          auppal@youthlaw.org
15
     ANTIONETTE DOZIER (SBN: 244437)
16   RICHARD ROTHSCHILD (SBN: 67356)
     Western Center on Law and Poverty
17
     3701 Wilshire Boulevard, Suite 208
18   Los Angeles, California 90010
     Telephone: (213) 487-7211
19   Facsimile: (213) 487-0242
20   Email: adozier@wclp.org
            rrothschild@wclp.org
21
     ATTORNEYS FOR DEFENDANTS
22
23   SLOAN R. SIMMONS (SBN: 233752)
     ALYSSA R. BIVENS (SBN: 308331)
24   Lozano Smith
25   One Capital Mall, Suite 640
     Sacramento, California 94814
26   Telephone: (916) 329-7433
     Facsimile: (916) 329-9050
27   Email: ssimmons@lozanosmith.com
28          abivins@lozanosmith.com

     Not. & Joint Mot. For Further Extension of Stay of Litigation & Proposed Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
                                                8
1                                                 ORDER
2           Pursuant to the foregoing Joint Motion of the Parties, and GOOD CAUSE APPEARING
3    THEREFORE, IT IS HEREBY ORDERED that:
4           (1) This action is temporarily stayed for four months for all purposes to enable the Parties to
5              focus on and engage in settlement efforts;
6           (2) While this stay is in effect, the Parties are excused from complying with this Court’s
7              Initial Pretrial Scheduling Order (ECF No. 4);
8           (3) While this stay is in effect, the Defendants are not required to file a responsive pleading
9              until 30 days after any stay in this action is lifted; and
10          (4) The Parties shall file a status report no later than 75 days from the date of
11             this order, file a second status report 75 days after the first status report), and file a
12             subsequent status report every 75 days thereafter so long as this stay remains in effect
13             unless otherwise ordered by the Court.
14
15          IT IS SO ORDERED.
16   Dated: June 2, 2021
17
18                                                 _____________________________________________
                                                   HON. TROY L. NUNLEY
19                                                 UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

     Not. & Joint Mot. For Further Extension of Stay of Litigation & Proposed Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
                                                9
